internal_revenue_service number release date index number ------------------------------- ------------------- --------------------------- ------------------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-149559-08 date date legend corp llc shareholder a date date year year year year state x dollar_figuren1 --------------------------- ------------------------ ---------------------------------- ---------------------------------------------- ------------------------------------------------ ------------------- ---------------------- -------------------------- ------- ------- ------- ------- ------------- --------------- plr-149559-08 n2 n3 n4 dollar_figuren5 p q r ------- --------- ---- ------------- ---- ------ -------- dear ------------ this letter responds to your date request for certain rulings regarding the federal income and gift_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below summary of facts corp was incorporated in year as a state x subchapter_c_corporation and elected subchapter_s_corporation status in year corp is a calendar_year taxpayer on the accrual_method of accounting prior to date corp owned of the membership interests in llc which was formed in year and disregarded as an entity separate from corp for federal tax purposes llc’s operations consist solely of investing in a diversified portfolio of passive investment_assets including hedge funds mutual funds and private equity funds llc has no outstanding liabilities shareholder a and corp reached an agreement pursuant to which shareholder a was admitted as a new member of llc on date specifically shareholder a contributed dollar_figuren1 in cash to llc in exchange for a newly issued non-voting preferred interest in llc the terms and pricing of the preferred interest were based on an independent appraiser’s determination of market rate terms for similar equity investments in general in accordance with article viii of the llc agreement and subject_to certain adjustments for operating and capital losses operating and capital profits are allocated to the preferred interest up to an amount equal to the priority_allocation amount the term priority_allocation amount is defined in article i as follows plr-149559-08 priority_allocation amount shall mean with respect to the preferred interest an amount equal to dollar_figuren1 multiplied by the preferred interest return rate it being agreed that the priority_allocation amount shall accrue on the preferred interest from the date of the original issuance of the preferred interest on a daily basis whether or not declared and shall be compounded annually with respect to any unpaid priority_allocation amount as of the end of each fiscal_year of company under article i of the llc agreement the preferred interest return rate is defined as follows preferred interest return rate shall mean i through date p per annum and ii thereafter the annual interest rate determined for each subsequent three-year period by an independent_appraiser mutually agreeable to the preferred member and the board corp has n2 issued and outstanding shares of common voting and n3 shares of common non-voting stock issued and outstanding other than voting rights each share of corp common_stock has rights equal to each other share of common_stock with respect to dividends and distributions upon liquidation corp’s common_stock is held by n4 related-party stockholders which are comprised of shareholder a shareholder a’s adult children and trusts established for the benefit of shareholder a’s children and grandchildren for what have been represented to be valid business purposes the following steps have been proposed the proposed transaction i corp will distribute q and possibly up to r of its membership interests in llc pro-rata to its stockholders the distributed llc interests and ii the operating_agreement of llc will be amended to provide corp with a share of llc’s profits disproportionate to capital in exchange for corp providing future management services to llc with respect to llc’s ongoing activities representations corp has made the following representations with respect to this ruling_request a the principal purpose of the shareholder a contribution to llc in exchange for a preferred membership interest was to allow shareholder a to invest his excess cash directly in a diversified portfolio of investment_assets managed by a team of experienced professionals in a manner that allows shareholder a to enjoy a high rate of preferred_return and a priority on distributions the principal purposes of the proposed transaction are to increase flexibility with respect to the allocation of profits losses and cash distributions associated with the llc asset pool through issuance of various classes of interests in llc provide increased liability protection plr-149559-08 to the llc asset pool from the ongoing business operations of corp facilitate estate_planning and charitable objectives of corp shareholders with respect to their investment in llc and facilitate continued co-investment amongst family members outside of corp b shareholder a cannot independently cause corp to distribute its interest in llc additionally shareholder a’s contribution to llc was not dependent upon the consummation of the proposed transaction and the corp stockholders had not ratified the proposed transaction as of the date of the ruling_request c following the proposed transaction it is intended that llc will continue to carry on the operations that were carried on by llc before the proposed transaction d at the time of the proposed transaction there will be no amounts payable or receivable between llc and corp or llc and shareholder a e for purposes of measuring the sec_311 gain to corp on the proposed transaction if any the distributed llc interests will be valued as a percentage of the value of the assets held by llc cf 104_tc_574 aff’d 162_f3d_1236 9th cir f to the best of corp’s knowledge and belief there is no plan or intention for any transferor to transfer assets to llc other than cash and or a diversified portfolio of stocks and securities for this representation a portfolio of stocks and securities is diversified under sec_1_351-1 if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless government securities are acquired to satisfy the requirements of sec_368 g the assets of llc immediately prior to the admission of shareholder a consisted of a diversified portfolio of stocks and securities as defined under sec_1_351-1 h there is no intention following the proposed transaction to dispose_of any material assets of llc other than dispositions in the ordinary course of business i to the best of corp’s knowledge and belief the corp stockholders have no plan or intention to dispose_of any portion of the distributed llc interests except for the potential transfer to irrevocable trusts which will be taxed as grantor trusts to the respective grantor j llc has not and will not elect to be classified as an association under sec_301_7701-3 plr-149559-08 k no property other than cash has ever been contributed by corp to llc and llc has never made a distribution_of_property to corp law sec_2701 provides special valuation rules to determine the amount of a gift when an individual transfers an equity_interest in a corporation or partnership to a member of the individual's family in order for sec_2701 to apply the transferor or an applicable_family_member must immediately_after_the_transfer hold an applicable_retained_interest in the entity sec_25_2701-2 defines an applicable_retained_interest as any equity_interest in a corporation or partnership with respect to which there is either an extraordinary_payment_right or in the case of a controlled_entity a distribution_right sec_25_2701-1 provides that if sec_2701 applies to a transfer the amount of the transferor's gift if any is determined using a subtraction_method of valuation see sec_25_2701-3 under this method the amount_of_the_gift is determined by subtracting the value of any family-held applicable retained interests and other non-transferred equity interests from the aggregate value of family-held interests in the corporation or partnership sec_25_2701-2 and provide generally that in determining the value of any applicable_retained_interest held by the transferor or an applicable_family_member any put call or conversion_right any right to compel liquidation or any similar right is valued at zero and any distribution_right in a controlled_entity eg a right to receive dividends is valued at zero unless the right is a qualified_payment_right as defined in sec_25_2701-2 any other right including a qualified_payment_right is valued as if any right valued at zero did not exist but otherwise without regard to sec_2701 sec_25_2701-1 provides that a transfer includes a contribution to the capital of a new or existing entity sec_25_2701-1 provides that a distribution_right is the right to receive distributions with respect to an equity_interest a distribution_right does not include any right to receive distributions with respect to an interest that is of the same class or a class that is subordinate to the transferred interest any extraordinary_payment_right mandatory payment rights rights to guaranteed payments of a fixed amount under sec_707 or non-lapsing conversion rights sec_25_2701-2 provides that for purposes of sec_2701 a controlled_entity is a corporation or partnership controlled immediately before the transfer by the transferor applicable family members or lineal_descendants of the parents of the transferor or the transferor's spouse in the case of a partnership control means the holding of at least percent of either the capital interest or the profits interest in the partnership sec_25_2701-2 provides in part that a qualified_payment_right is a right to qualified payments a qualified_payment is a distribution that is a dividend payable on a plr-149559-08 periodic basis at least annually under any cumulative preferred_stock to the extent such dividend is determined at a fixed rate or any other cumulative distribution payable on a periodic basis at least annually with respect to an equity_interest to the extent determined at a fixed rate or as a fixed amount a qualified_payment_right includes any distribution_right for which an election has been made pursuant to sec_25_2701-2 sec_25_2701-2 provides that a transferor holding a distribution_right in a controlled_entity that is not qualified_payment_right may elect to treat the distribution_right as a qualified_payment_right to be paid in the amounts and at the times specified in the election an election may be a partial election in which case the election must be exercised with respect to a consistent portion of each payment right in the class as to which the election has been made see sec_25_2701-2 example the election is effective only with respect to the payments specified in the election further the payments specified in the election must be permissible under the instrument giving rise to the right and the payment must be consistent with the legal right of the entity to make the payment if the transferor makes the election then in determining the value of the transferor’s gift the distribution rights with respect to the applicable_retained_interest are not valued at zero however because the distribution_right is treated as qualified_payment_right the right is subject_to the recapture rules applicable to all qualified_payment rights sec_25_2701-4 provides that in general if a taxable_event occurs with respect to any applicable_retained_interest conferring a distribution_right that was previously valued as a qualified_payment_right the taxable_estate or taxable_gifts of the individual holding the interest are increased by the amount determined under sec_25_2701-4 sec_25_2701-4 defines a taxable_event generally as the transfer of a qualified_payment_interest either during life or at death further any termination of an individual's rights with respect to a qualified_payment_interest is a taxable_event sec_25_2701-4 provides that the increase to an individual's taxable_estate or taxable_gifts is the excess if any of the sum of the amount of qualified payments payable during the period plus the earnings on those payments determined hypothetically based on a specified discount rate as if each payment were paid on its due_date over the amount of the qualified payments actually paid during the same period plus the hypothetical earnings on those payments determined as if each payment were reinvested as of the date actually paid at a yield equal to the appropriate discount rate in the present case shareholder a transferred dollar_figuren1 in cash to llc a controlled_entity in exchange for a nonvoting preferred interest the transfer constitutes a contribution to the capital of llc that is subject_to the rules of sec_2701 pursuant to sec_25_2701-1 the preferred interest that shareholder a received in exchange for the transfer is an plr-149559-08 applicable_retained_interest since it is an equity_interest in a controlled_entity with respect to which there is a distribution_right thus the transaction is subject_to sec_2701 in order for the dividend attendant upon the preferred interest to constitute a qualified_payment_right the dividend must be determined at a fixed rate or as a fixed amount in this case the dividend does not meet this standard rather the dividend will be dollar_figuren5 per year p x dollar_figuren2 through year thereafter the dividend will be redetermined for each subsequent three-year period based on an unspecified rate to be determined in the future thus the dividend is payable neither at a fixed rate nor in a fixed amount this is not a qualified_payment_right within the meaning of sec_25_2701-2 rulings based solely on the information submitted and on the representations set forth above we rule as follows shareholder a proposes to elect to treat the distribution_right as a qualified_payment_right consisting of the right to receive dollar_figuren5 annually to be paid at the times specified in the election assuming that the election is timely made shareholder a will be treated as holding a qualified_payment_right with respect to the preferred interest within the meaning of sec_25_2701-2 the admission of shareholder a to llc caused llc to convert to a partnership for u s federal_income_tax purposes pursuant to revrul_99_5 corp as the sole owner of llc prior to the admission of shareholder a is deemed to contribute the existing assets of llc to the newly-formed llc partnership in exchange for a membership interest in llc this deemed transaction is treated as a contribution of property to llc by corp within the meaning of sec_721 additionally because the assets of llc are represented to be a diversified portfolio of assets within the meaning of sec_1_351-1 corp’s contribution of these assets when combined with shareholder a’s contribution of cash does not cause llc to be treated as an investment_company within the meaning of sec_351 if llc were incorporated therefore sec_721 does not apply to shareholder a’s contribution of cash and to corp’s deemed contribution of property to llc corp’s adjusted_basis in the distributed llc interests is equal to the product of a the amount of corp’s adjusted tax basis in its entire membership interest in llc and b a fraction the numerator of which is the fair_market_value of the distributed llc interests on the date of the distribution and the denominator of which is the fair_market_value of corp’s entire membership interest in llc as of that date corp will recognize gain if any on the pro-rata distribution of the distributed llc interests to its stockholders to the extent the fair_market_value of the distributed llc plr-149559-08 interests exceeds their adjusted tax basis in the hands of corp on the date of the distribution sec_311 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether corp is eligible to be an s_corporation procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent the original of this letter to the taxpayer's representative and a copy of this letter to the taxpayer sincerely alfred c bishop jr branch chief branch corporate
